Citation Nr: 1606616	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  10-20 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for asthma. 

2.  Entitlement to service connection for asthma disorder, to include severe early emphysema. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1969 to July 1971. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs, Regional Office, located in Montgomery, Alabama (RO), which declined to reopen a previously denied claim for service connection for asthma.  The Veteran has perfected his appeal. 

During the pendency of the appeal, the Veteran's claims folder has been processed through VA's Virtual Benefits Management System (VBMS) paperless claims file system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for asthma disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2006 rating decision, the RO declined to reopen the Veteran's previously denied claim for entitlement to service connection for asthma because the evidence failed to demonstrate that his pre-existing asthma disorder was permanently aggravated by his period of service.  
 
2.  The additional evidence associated with the claims folder subsequent to the RO's May 2006 rating decision relates to an unestablished fact (lay evidence of in-service injury) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.



CONCLUSION OF LAW

The May 2006 RO rating decision which declined to reopen the Veteran's previously denied claim for service connection claim for asthma disorder is final; and new and material evidence has been received to reopen the Veteran's previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Here, given the Board's favorable disposition of the petition to reopen the Veteran's previously-denied service connection claim, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to the issues have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claim.

The Veteran seeks entitlement to service connection for asthma disorder, to include severe early emphysema.  Implicit in the claim is his petition to reopen the previously denied claim for entitlement to service connection for asthma disorder.

VA must reopen the claim and review its former disposition, when new and material evidence is presented or secured with respect to a claim that has been disallowed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the Veteran originally filed a claim for service connection for asthma disorder in August 1974, but the RO denied the Veteran's claim because the evidence of record demonstrated that his asthma disorder existed prior to service and failed to demonstrate that it was aggravated by his period of service.  At the time of that decision, the evidence of record consisted of the Veteran's June 1969 enlistment examination and medical history reports, and subsequent service treatment records were unavailable.  The Veteran did not appeal the denial of his claim, and the 1974 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Veteran previously sought to reopen his previously denied claim in 2005, but in a May 2006 rating decision, the RO declined reopen his previously denied claim because no new and material evidence had been received.  The Veteran did not appeal, and the May 2006 rating decision is the last final decision of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Veteran now seeks to reopen his previously denied claim for service connection.  Upon review of the record, the Board finds that the evidence received since the last final rating decision is new and material.  Specifically, the evidence of record now contains additional lay evidence of in-service injury with respect to the Veteran's asthma claim.  In this regard, the Veteran reports that during his period of service, he served in the laundry onboard a naval ship and he was exposed to harsh chemicals, extreme heat, and poor ventilation which aggravated his asthma disorder.  He further reports that he suffered from severe asthma attacks while he performed his duties.  A fellow sailor has submitted a statement in which he reports that he worked with the Veteran in the laundry onboard a naval ship and he witnessed the Veteran complained of shortness of breath and seek treatment in sick call for breathing problems.  See April 2008 statements from the Veteran and J.L.S., as well as the Veteran's statements attached to his October 2008 notice of disagreement and May 2010 substantive appeal.  The additional evidence tends to demonstrate that the Veteran suffered from injury during his period of service that may have aggravated a pre-existing asthma disorder. 

In Shade v. Shinseki, 24 Vet.App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA." 

Thus, in accordance with Shade, the Board finds that the newly submitted lay statements and medical evidence relate to the unestablished fact necessary to substantiate the Veteran's previously denied claim.  As such, and presuming its credibility, the evidence received since the last final rating decision, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to reopen the claim of entitlement to service connection for asthma.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has been received, and the claim for entitlement to service connection for asthma is reopened; to this extent only, the appeal is granted.





REMAND

The Veteran seeks entitlement to service connection for asthma disorder.  He contends that his pre-existing asthma disorder was aggravated by his period of service when he was exposed to harsh chemicals, extreme heat, and poor air ventilation while serving in the laundry onboard a naval ship.  The Veteran further reported that he experienced several severe asthma attacks during his period of service and he was issued medication to treat his symptoms.  The Veteran asserts that his pre-existing asthma disorder was permanently aggravated by his period of service. 

As an initial matter, a complete set of the Veteran's service treatment records have not been associated with the claims file.  A November 1974 memorandum to the record reflects that searches for Veteran's service treatment records were unsuccessful, except to obtain his June 1969 enlistment examination and associated medical history report.   A May 2008 PIES response reflects that all available service treatment records have been sent to VA.  However, a memorandum on a formal finding of unavailability has not yet been associated with the claims folder.  VA's duty to assist requires it to make as many requests as necessary to secure relevant Federal records, to include service treatment records.  38 C.F.R. § 3.159(c)(2).  VA may halt efforts to secure such records only if VA concludes that the records do not exist or that further efforts to secure the records would be futile.  Thus, on remand, additional efforts should be taken to obtain the Veteran's complete service treatment records and associate them with the claims file.

In addition, the record does not reflect that any attempt has been made to obtain the Veteran's service personnel records, which may contain his separation examination report. 

Finally, a remand is needed to afford the Veteran with a VA examination in conjunction with his claim for service connection for asthma disorder.  In this case, the Veteran's June 1969 induction examination report shows he received a normal physical examination, despite his reported history of asthma and shortness of breath.  On September 1969, it was deemed that he had no disqualifying medical conditions, and he was accepted into service.  However, the record does contain a July 1969 private medical statement that reflects the Veteran has been treated for asthma since he was four years old, and he was last treated in June 1969 when he was prescribed a bronchodilator.  Post-service private treatment records show that the Veteran sought treatment for acute asthmatic attacks in 1973 and 1974, and subsequent private and VA treatment records continue to show treatment for asthma disorder.  

The Board notes that when no pre-existing condition is noted on examination upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111.  In order to rebut the presumption of soundness, the burden then falls on VA to show clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.  A VA examination in order to obtain medical opinion is needed in conjunction with the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service treatment records and service personnel records from any appropriate source, and associate them with the claims file. 

As set forth in 38 U.S.C.A. § 5103A(b)(3)  and 38 C.F.R. § 3.159(c)(2), the AOJ must continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file. 

After considering the Veteran's statements, and other lay statement of record, determine whether any service treatment or personnel records remain outstanding but are unavailable, to specifically include records from the Veteran's separation examination.  If so, a formal finding of unavailability should be associated with the Veteran's claims file and notice sent to the Veteran.

2.  Seek the Veteran's assistance in obtaining any outstanding pertinent medical treatment records.

3.  Provide the Veteran with a VA examination with the appropriate specialist to determine the nature and etiology his claimed asthma disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examination report must indicate that the claims file was reviewed in conjunction with the report.

Based on a review of the claims folder and findings from clinical evaluation, the examiner should address the following: 

 a).  Does the evidence of record clearly and unmistakably show that the Veteran's asthma disorder existed prior to his entrance into active duty military service and, if so, is there clear and unmistakable evidence that such diagnosed disorder was NOT aggravated by his period of service beyond the natural progression of the disease?

In answering the above questions, the examiner should be aware that the regulation defines "clear and unmistakable evidence" as obvious or manifest evidence.  38 C.F.R. § 3.304(b).  "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

 b).  If the examiner determines that there is not clear and unmistakable evidence that the Veteran's asthma disorder existed prior to his period of service, then the examiner should determine whether it is at least as likely as not (50 percent probability or more) that his current asthma disorder was incurred in or is otherwise related to his period of service. 

The examiner should review the claims file and provide a rationale as to any opinions expressed.  If the examiner is unable to provide any of the requested opinions, then he should state so and why.

4.  Then, after ensuring any other necessary development has been completed and the remand instructions have been complied with, readjudicate the Veteran's service connection and increased rating claim with consideration of evidence received since the most recent supplemental statement of the case.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


